November 9, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the language “being referred to as” is unclear and confusing language and also improper claim language.  Should the “being referred to as” language be replaced with - - including - - or - -- comprising - -?


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (U.S. Patent No. 4,285,081).

    PNG
    media_image1.png
    236
    272
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    151
    187
    media_image2.png
    Greyscale

As for claim 1, Price teaches the structure as claimed including a pad comprising: a pad body that may be placed on a plane; at least two elevated segments formed on the pad body, the two elevated segments 5being referred to as a first elevated segment and a second elevated segment, respectively, wherein the first elevated segment and the second elevated segment are configured for supporting a pelvis of a human body from the front and the back, respectively; 
As for claim 2, Price teaches that the pad body is hollow and forms an air bag (See the specification at column 4, lines 41-46 where it reads “The embodiment shown in FIG. 14 operates on precisely the same principles as that shown in FIG. 13, except that resistance is provided in the FIG. 14 embodiment by the air cushion within rather than by specific appendages as in the case of the FIG. 13 embodiment.”).
As for claim 3, Price teaches that a width of the 15pad body gradually decreases from a position where the first elevated segment is located to a position where the bridge part is located; and the width of the pad body gradually increases from the position where the bridge part is located to the position where the second elevated segment is located.
As for claim 4, Price teaches that a projection 20of a cross section of the pad body is in a shape of digit "8.".
As for claim 7, Price teaches that in a projection of a longitudinal section of the pad body, a curve segment from the highest point of the first elevated segment to the highest point of the second elevated segment is a period of a sine curve.
As for claim 9, Price teaches that the pad body is made of a resilient material.

Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (U.S. Patent No. 6,957,462 B1).

    PNG
    media_image3.png
    234
    354
    media_image3.png
    Greyscale

As for claim 1, Wilcox teaches the structure as claimed including  a pad comprising: a pad body that may be placed on a plane; at least two elevated segments formed on the pad body, the two elevated segments 5being referred to as a first elevated segment and a second elevated segment, respectively, wherein the first elevated segment and the second elevated segment are configured for supporting a pelvis of a human body from the front and the back, respectively; and a bridge part 7 formed between the first elevated segment and the second elevated segment, which are spaced with an interval, of the pad body, wherein the bridge part is 10configured for supporting a part corresponding to a lower end of an ischium or a lower end of a coccyx of the human body.
As for claim 2, Wilcox teaches that the pad body is hollow and forms an air bag (See the specification at column 2, lines 32-35 where it reads “Additionally an inflatable air bladder may also be used in place of the filler material. The use of the inflatable bladder would allow easy storage when traveling. The filler material is contained in a case 10 such as a slip cover.”).
As for claim 7, Wilcox teaches that in a projection of a longitudinal section of the pad body, a curve segment from the highest point of the first elevated segment to the highest point of the second elevated segment is a period of a sine curve.
As for claim 9, Wilcox teaches that the pad body is made of a resilient material.
s 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Patent No. 5,974,607).

    PNG
    media_image4.png
    311
    292
    media_image4.png
    Greyscale

As for claim 1, Smith teaches the structure as claimed including  a pad comprising: a pad body that may be placed on a plane; at least two elevated segments formed on the pad body, the two elevated segments 5being referred to as a first elevated segment 14 and a second elevated segment 14, respectively, wherein the first elevated segment and the second elevated segment are configured for supporting a pelvis of a human body from the front and the back, respectively; and a bridge part 12 formed between the first elevated segment and the second elevated segment, which are spaced with an interval, of the pad body, wherein the bridge part is 10configured for supporting a part corresponding to a lower end of an ischium or a lower end of a coccyx of the human body.
As for claim 9, Smith teaches that the pad body is made of a resilient material.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Patent No. 4,285,081).
As for claim 5, Price does not specify that a minimum width of the pad body at the bridge part is in a range from 15cm to 25cm, that a height from a lowest point of the bridge part to a bottom surface of the pad body is within a range 25from 3cm to 9cm; and a height from a highest point of the elevated segment to the bottom surface of the pad body is within a range from 13cm to 18cm, or that a minimum width of the pad body at the bridge part is in a range from 15cm to 15cm. However, with all cushions that are made to support a specific body part, such dimensions are nothing more than a design choice since the pad will be made to accommodate users of all shapes and sizes. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Patent No. 4,285,081) in view of Iskra, Jr. et al (U.S. Patent No. 5,487.197).
Price teaches the structure substnaitally as claimed but does not teach that the pad includes a pressure sensor embedded at a top portion of the elevated segment; and an alarming device disposed in the bridge part; wherein the pressure sensor and the alarming device are in communicative connection.  However, Iskra, Jr. et al teaches the concept of including a pressure .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636